                 Case 18-24586-LMI         Doc 5     Filed 11/23/18      Page 1 of 20



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                          Chapter 11 Case

NATIONAL AUTO LENDERS, INC., 1                                  Case No. 18-_____________

      Debtor.
__________________________________________/

                 DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

         I, Dania Ramos-Infante, hereby declare that the following is true to the best of my

knowledge, information, and belief:

                                      I.      INTRODUCTION

         1.      My name is Dania Ramos-Infante. I am over the age of eighteen and am competent

to testify.

         2.      I am the Vice-President, Chief Operating Officer and Chief Financial Officer of

National Auto Lenders, Inc. (“NAL,” the “Company” or “Debtor”).

         3.      NAL was incorporated under the laws of the State of Florida on April 24, 1996.

         4.      I graduated from the University of Florida (“UF”) in 1983, and hold a Bachelor’s

degree in Accounting. After graduation from UF, I was employed by Price Waterhouse as an

accountant and held that position until 1989. After Price Waterhouse, I worked for Little Havana

Activities & Nutrition Centers of Dade County until 1992 and then I worked for UCS, Inc. until

2000. I joined NAL as an owner in 1996, and full-time employee in 2000. I am a Certified Public

Accountant (“CPA”) since 1985, in good standing. I am a member of the American Institute of

Certified Public Accountants (AICPA) and the Florida Institute of Certified Public Accountants

(FICPA).


1
    The Debtor’s address is 14645 NW 77th Avenue, Suite 203, Miami Lakes, FL 33014. The last four digits
     of the Debtor’s federal tax identification number are 0723.
               Case 18-24586-LMI        Doc 5        Filed 11/23/18   Page 2 of 20



       5.      To minimize any adverse effects on its business as a result of the commencement

of this chapter 11 case (the “Chapter 11 Case”), the Debtor intends to request various types of

relief in certain “first day” applications and motions (collectively, the “First Day Motions”). The

First Day Motions seek relief, among other things, to (a) continue employee benefits and

compensation practices in order to maintain the confidence, morale, and support of the Debtor’s

employees; and (b) establish procedures for the smooth and efficient administration of these cases.

The relief requested in the First Day Motions is crucial to the success of the Debtor’s goal of

restructuring its finances and continuing in business post-bankruptcy.

       6.      I am advised by counsel that this Court has jurisdiction over this Chapter 11 Case

pursuant to 28 U.S.C. §§ 157 and 1334 and venue is proper in the United States Bankruptcy Court

for the Southern District of Florida pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      I submit this declaration (the “Declaration”) in support of the Debtor’s petition for

Chapter 11 reorganization and the First Day Motions. In my capacity as Vice-President, Chief

Financial Officer, and Chief Operating Officer, I have general knowledge of Debtor’s business, its

books and records, and financial and operational affairs. Except as otherwise indicated, all

statements in this Declaration are based upon my personal knowledge, my review of the Debtor’s

books and records, relevant documents and other information prepared or collected by the Debtor’s

employees or advisors, or my opinion based upon my experience with the Debtor’s operations and

financial condition. In making the statements herein based upon my review of the Debtor’s books

and records, relevant documents and other information prepared or collected by the Debtor’s

employees, I have relied upon these employees to accurately record, prepare and collect any such

documentation and other information.




                                                 2
               Case 18-24586-LMI           Doc 5       Filed 11/23/18   Page 3 of 20



       8.      If I were called to testify as a witness in this matter, I could and would competently

testify to each of the facts set forth herein based upon my personal knowledge, review of

documents, or my personal opinion.

       9.      I am authorized to submit this Declaration on behalf of the Debtor.

       10.     Part II of this Declaration describes the business of the Debtor and the

developments which led to the Debtor filing its voluntary chapter 11 petition. Part III sets forth the

relevant facts in support of the various First Day Motions, emergency or otherwise, and

applications filed by the Debtor concurrently herewith. Part IV summarizes the Debtor’s objectives

in this Chapter 11 Case.

                                     II.     BACKGROUND

A.     The Chapter 11 Filing.

       11.     On the date hereof (the “Petition Date”), the Debtor commenced its bankruptcy case

by filing a voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C §§ 101 et. seq. (the “Bankruptcy Code”).

       12.     The Debtor intends to operate its business and to manage its property as a debtor-

in-possession under sections 1107(a) and 1108 of the Bankruptcy Code.

       13.     The Debtor commenced this Chapter 11 Case in order to stabilize its operations for

the benefit of its customers, secured creditors, employees, vendors, and other unsecured creditors.

The Debtor will work diligently to file a Chapter 11 plan within the exclusive period in order to

minimize fees, preserve the value of its assets, and maximize recovery for its stakeholders.

B.     Overview of the Debtor.

       14.     The Debtor is based in Miami Lakes, Florida, and provides sub-prime automobile

financing to retail customers. Specifically, the Debtor purchases sub-prime automobile loans from

auto dealers throughout the country and services the loans it acquires.

                                                   3
               Case 18-24586-LMI          Doc 5       Filed 11/23/18   Page 4 of 20



       15.     As of the Petition Date, the Debtor owns approximately 4,323 sub-prime loans. The

approximate gross aggregate amount (principal and interest combined) outstanding and anticipated

for collection under such loans is $86,539,291, and the outstanding principal due under such loans

(net of interest payable through to maturity) is $58,840,038. In addition, as of the Petition Date,

the Debtor owns approximately 348 repossessed automobiles which have an approximate

aggregate carrying value of $4,969,637.

       16.     As of the Petition Date, NAL employs a total of 73 employees, all of which are full

time employees (collectively, the “Employees”). Of the 73 Employees, 46 are hourly wage earners,

20 are salaried personnel, and 7 commissioned employees. In addition, NAL has 4 independent

contractors (2 of whom are relatives of management) who serve the company in a variety of

functions.

C.     Present Day Structure of Operations.

       17.     The majority of the Employees have been with the Company for more than 6 years,

and some have been with the Company since its inception.

       18.     NAL provides benefits to its employees, including, among others, medical, dental,

vision, and life insurance coverages, as well as a tuition reimbursement, a 401(k) program, and a

cafeteria 125 plan.

       19.     NAL’s senior management team is comprised of: (i) Osvaldo (Ozzie) F. Ramos, as

President and Chief Executive Officer; (ii) myself, as Vice-President, Chief Operating Officer and

Chief Financial Officer; (iii) W. Knox North, Chief Technology Officer; (iv) Nereida Feliz,

Executive Vice President; and (v) John Graham, General Counsel.

D.     The Debtor’s Debt Structure.

       20.     NAL, Wells Fargo Bank, N.A. (successor by merger with Wells Fargo Preferred

Capital, Inc.), as agent and lender (the “Agent”) and BankUnited, N.A. (together with the Agent,

                                                  4
               Case 18-24586-LMI        Doc 5       Filed 11/23/18   Page 5 of 20



the “Lenders”), are parties to that certain Second Amended and Restated Loan and Security

Agreement dated as of July 1, 2013, as further amended by a First Amendment to Second Amended

and Restated Loan and Security Agreement dated as of April 19, 2016 (collectively, the “Loan

Agreement”) and certain instruments, documents, agreements, and guaranties executed in

connection therewith (together with the Loan Agreement, the “Loan Documents”). Pursuant to

the Loan Documents, the Lenders provided working capital financing to the Debtor.             The

outstanding principal balance due the Lender is approximately $36,250,000.

       21.     As of the Petition Date, there was approximately $27,864,415 in general unsecured

obligations. Of this total, $23,876,506 is owed to Debtor’s subordinated unsecured debenture

holders, who are non-insiders; $2,230,005 in general unsecured debt owed to unsecured trade

creditors; and $1,757,904 owed to insiders.

E.     Events Leading to the Filing of the Chapter 11 Cases.

       22.     The debt due from the Lenders to the Debtor matured on July 31, 2018, shortly

following the natural disasters of Hurricanes Irma and Harvey, that struck in both of Debtor’s

principal markets, Florida and Houston, Texas. The Debtor incurred operating losses in 2017,

aggregating to $2.9 million attributable to Hurricanes Irma and Harvey. Approximately 60% of

the Debtor’s then outstanding loans were secured by automobiles in these two markets. On

November 27, 2017, the Lenders gave notice of the Debtor’s defaults under the Loan Documents

for Debtor’s failure to comply with Sections 6.3(a) (EBITDA Ratio) and 6.3(e) (Tangible Net

Worth) of the Loan Agreement for a number of months during 2017 and 2018. The Debtor has

not been permitted to borrow money from the Lenders since September of 2017. Since that date,

the Debtor has financed its operations exclusively by use of cash collateral. Also since September

of 2017, the Debtor has paid the Lenders approximately $14,114,501, in principal, interest and

fees, and the principal amount due from the Debtor to the Lenders has been reduced by more than

                                                5
               Case 18-24586-LMI        Doc 5        Filed 11/23/18   Page 6 of 20



$9,748,047. The Debtor achieved this principal reduction notwithstanding the Lenders’ increasing

their interest rate by 500 basis points to more than 11% as of May 21, 2018. The Debtor has paid

Lenders more than $873,400 in this increased default rate interest, since May 21, 2018.         The

Debtor has never been in monetary default of its obligations under the Loan Documents. Debtor

has timely paid all principal and interest required by the Loan Documents. Notwithstanding

substantial equity in the Lenders’ collateral, the Debtor and the Lenders were unable to reach

agreement on the terms of a forbearance agreement. Accordingly, the Debtor commenced this

Chapter 11 case to preserve the going concern value of the business for all stakeholders and to

implement a financial restructuring.

F.     The Debtor’s Financial Overview

       23.     The Company’s total annual revenues and earnings for the prior fiscal years was:


                         FYE:               Total Revenue       Net Income (Loss)
               Average (2011-2014)           13,366,423       $1,189,912

                          2015               $19,967,283      $1,043,835

                          2016               $20,964,304      $1,154,000

                          2017               $17,926,485      ($2,957,061)


       24.     For the first three quarters of 2018, total revenue was $11,175,212, and its net loss

was $2,930,529 (reflecting default interest and legal expenses aggregating to $812,781).

       25.     NAL’s total net income or loss as reported on its tax returns was as follows:

                              FYE            Total Income/[loss]

                              2015            $ 1,152,358
                              2016            $ 995,567
                              2017           ($2,643,536)




                                                 6
                Case 18-24586-LMI         Doc 5        Filed 11/23/18   Page 7 of 20



G.     Objectives of Chapter 11 Filing.

       26.     The Debtor commenced this Chapter 11 Case in order to in order to stabilize its

operations for the benefit of its customers, secured creditors, employees, vendors, and unsecured

creditors. The Debtor’s immediate objective is to stabilize its operations by obtaining the relief

requested in the First Day Motions and then to proceed expeditiously towards the goal of

restructuring of its financial affairs for the benefit of its customers, secured creditors, employees,

vendors, and unsecured creditors.

                                 III.    FIRST-DAY MOTIONS

       27.     Concurrently with the filing of this Chapter 11 Case, the Debtor will be filing a

number of First Day Motions. The Debtor requests that the Court conduct a hearing as soon as

possible after the commencement of the Debtor’s bankruptcy case (the “First Day Hearing”),

during which the Court will hear arguments of counsel with respect to the First Day Motions.

       28.     I have reviewed each of the First Day Motions, including the exhibits thereto and I

believe that the relief sought in each of the First Day Motions is narrowly tailored to meet the goals

described below and, ultimately, will be critical to the Debtor’s ability to restructure its financial

affairs and to avoid immediate and irreparable harm to the Debtor’s estate.

A.     Debtor’s Application for Approval, on an Interim and Final Basis, of the Employment
       of Paul Steven Singerman and the Law Firm of Berger Singerman LLP as Counsel
       for Debtor-in- Possession, Nunc Pro Tunc to Petition Date (the “BSLLP
       Application”).2

       29.     The Debtor seeks authority to retain, on an interim basis, Paul Steven Singerman

and the law firm of Berger Singerman LLP as general bankruptcy counsel nunc pro tunc to the

Petition Date. As detailed in the BSLLP Application, the Debtor understands that Mr. Singerman

and BSLLP have extensive experience representing chapter 11 debtors in this district (and other


2
  Capitalized terms used by not otherwise defined herein shall have the meanings ascribed to them in the
respective motion or application, as defined, in this section of the Declaration.
                                                   7
                Case 18-24586-LMI         Doc 5       Filed 11/23/18   Page 8 of 20



districts across the country) and that they are well-qualified to serve as general bankruptcy counsel

to the Debtor. The Debtor believes it is in its best interests, and those of its creditors, that Mr.

Singerman and BSLLP be retained to serve as Debtor’s general bankruptcy counsel in its Chapter

11 Case.

       30.     To the best of the Debtor’s knowledge, except as disclosed in the Declaration of

Paul Steven Singerman on Behalf of Berger Singerman LLP as Proposed Counsel for Debtor-In-

Possession, Nunc Pro Tunc to the Petition Date, affirmed by Mr. Singerman and filed by BSLLP

which accompanies the BSLLP Application to retain it, neither Mr. Singerman nor BSLLP has

any connection with the Debtor’s creditors or other parties in interest or their respective attorneys.

Counsel has informed me that corporations like NAL may not appear in a Florida or federal court

pro se, and that only a licensed attorney may appear on their behalf. Because there is a myriad of

relief that must be sought from the Court immediately, the Debtor will suffer immediate and

irreparable harm if it is unable to obtain the services of counsel before a final hearing on the

application for approval of counsel’s employment can be convened. For example, the Debtor

requires the Court approve the use of its existing cash management system. Without the ability to

continue using their cash management system, the Debtor will be unable to operate and maximize

value for the benefit of its estate. It is, therefore, my belief that only with the granting of interim

approval of counsel’s employment will such immediate and irreparable injury be avoided. In that

regard, counsel advises that this relief, as contemplated by Bankruptcy Rule 6003, has been granted

in numerous chapter 11 cases in this District, including large chapter 11 cases. See, e.g., In re

Adinath Corp., et al., Chapter 11 Case No. 15-16885-LMI (Bankr. S.D. Fla. April 21, 2015); In re

McGuire Holdings, Chapter 11 Case No. 11-39347-RAM (Bankr. S.D. Fla. Oct. 27, 2011); In re

HearUSA, Inc., Chapter 11 Case No. 11-23341-EPK (Bankr. S.D. Fla. May 20, 2011); In re

Gulfstream Intern. Group, Inc., Chapter 11 Case No. 10-44131-BKC-JKO (Bankr. S.D. Fla. Nov.

                                                  8
                Case 18-24586-LMI         Doc 5        Filed 11/23/18   Page 9 of 20



8, 2010); In re Medical Staffing Network Holdings, Inc., et al., Chapter 11 Case No. 10-29101-

BKC-EPK (Bankr. S.D. Fla. July 8, 2010); In re Gemini Cargo Logistics, Inc., et al., Chapter 11

Case No. 08-18173-BKC-PGH (Bankr. S.D. Fla. June 20, 2008); In re First NLC Fin. Services,

LLC, Chapter 11 Case No. 08-10632-BKC-PGH (Bankr. S.D. Fla. Jan. 28, 2008); In re Tousa,

Inc., Chapter 11 Case No. 08-10928-BKC-JKO (Bankr. S.D. Fla. Jan. 31, 2008) and by other

bankruptcy courts throughout the country. Accordingly, in the exercise of my business judgment,

it is in the best interests of the Debtor, its estate and creditors to retain BSLLP as the Debtor’s

general bankruptcy counsel.

B.      Debtor’s Application for Approval, on an Interim and Final Basis, of Employment of
        Development Specialists, Inc. as Financial Advisor to the Debtor, Nunc Pro Tunc to
        the Petition Date (“DSI Application”)

        31.     The Debtor seeks authority to retain Development Specialists, Inc. (“DSI”), nunc

pro tunc to the Petition Date, pursuant to sections 105(a) and 327(a) of the Bankruptcy Code. The

Debtor understands that DSI has significant and extensive experience in providing advisory

services to companies undergoing a financial restructuring, including in chapter 11 bankruptcy

cases. The Debtor understands that DSI has an excellent reputation for providing such services

throughout the United States in restructuring matters, and that it is well-qualified to provide

services to the Debtor in this case. The Debtor believes that it is in its best interests, and those of

its creditors, that DSI be retained to serve as financial advisors to the Debtor in its chapter 11 case.

        32.     The Debtor initially employed DSI on November 20, 2018. In that capacity, DSI

has commenced the review of the financial and operating performance of the Debtor, and has

begun to review the Debtor’s operating budgets and liquidity. DSI will advise the Debtor with

regard to restructuring its financial affairs for the benefit of all constituencies. The continued post-

petition retention of DSI is in the best interests of the Debtor.



                                                   9
               Case 18-24586-LMI         Doc 5    Filed 11/23/18      Page 10 of 20



       33.     Due to DSI’s extensive experience in restructuring matters, and the Debtor’s need

to promptly complete is schedules and statement of financial affairs and promptly formulate its

plan of reorganization, the Debtor will suffer immediate and irreparable harm if it is unable to

obtain the services of DSI in this case. It is, therefore, my belief that only with the granting of an

order approving DSI’s employment will such immediate and irreparable injury be avoided.

C.     Debtor’s Emergency Motion for Order (I) Authorizing Debtor to Pay (A) Certain
       Prepetition Employee Obligations and (B) Prepetition Withholding Obligations, (II)
       Authorizing the Debtor to Maintain Employee Benefit Programs, and (III) Directing
       Banks to Honor Related Prepetition Transfers (the “Employee Motion”).

       34.     The Debtor seeks the relief requested in the Employee Motion because any delay

in paying employee compensation, deductions, or benefits will destroy the Debtor’s relationships

with the employees and irreparably impair employee morale at the very time when the dedication,

confidence, and cooperation of these employees are most critical. The Debtor faces the imminent

risk that its operations may be severely impaired if the Debtor is not immediately granted authority

to make the payments described in the Employee Motion. Employee support for the Debtor’s

reorganization efforts is crucial to the success of those efforts, particularly given the unique

knowledge of the employees regarding the Debtor’s customers and operations. At this critical

early stage of this Chapter 11 Case, the Debtor simply cannot risk the substantial disruption to its

business operations that would inevitably attend any decline in work force morale attributable to

the Debtor’s failure to pay employee compensation, deductions, and benefits in the ordinary

course. Finally, to remain in a position to maintain necessary operational integrity, oversight, and

quality control, the Debtor must continue its corporate policies of permitting certain employees

to incur business-related expenses and thereafter to seek reimbursement by submitting appropriate

invoices or vouchers evidencing such out-of-pocket disbursements.




                                                 10
               Case 18-24586-LMI        Doc 5     Filed 11/23/18     Page 11 of 20



       35.     Counsel advises that relief similar to that sought in the Employee Motion has been

granted by courts in this and other districts in Florida. See, e.g., In re Goodman and Dominguez,

Inc., et al., Case No. 17-17237-RAM (Bankr. S.D. Fla. July 7, 2017); In re Campbellton-

Graceville Hospital Corporation, Case No. 17-40185-KKS (Bankr. N.D. Fla. May 11, 2017); In

re Wood Resource Recovery, L.L.C., Case No. 16-10014-KKS (Bankr. N.D. Fla. Feb. 11, 2016);

In re Goodman and Dominguez, Inc., et al., Case No. 16-10056-RAM (Bankr. S.D. Fla. Jan. 1,

2016); In re Adinath Corp., et al., Case No. 15-16885-LMI (Bankr. S.D. Fla. April 17, 2015).

Accordingly, in the exercise of my business judgment. I believe that is in the best interests of the

Debtor, its estate and creditors to seek the relief requested in the Employee Motion.

       36.     By separate motion, described below, the Debtor also is requesting authority to file

under seal the schedule disclosing, among other things, the names of its 73 employees, amount of

compensation sought to be paid, and withholding amounts.

D.     Debtor’s Emergency Motion to File Under Seal Unredacted Schedule to Employee
       Wage and Benefit Motion (the “Motion to File Under Seal”).

       37.     In connection with the filing of the Employee Motion, Local Rule 9013-1(I)(1)

requires that with respect to proposed payment of prepetition wages or compensation, a debtor

disclose, in a schedule, among other things, (a) the names of the employees to whom wages or

compensation are sought to be paid, (b) amount due such employees as of the bankruptcy filing,

(c) the amounts to be withheld from such wages or compensation, including all applicable payroll

taxes and related benefits, (d) the period of time for which prepetition wages or compensation are

due, (e) whether the employee is presently employed by the debtor, and (f) whether any of the

employees is an insider as defined in 11 U.S.C. § 101(31) (the “Employee Schedule”).

Accordingly, absent specific relief to the contrary, the Debtor will be required to make publicly

known the compensation of the Debtor’s 73 employees. Making payroll information available to


                                                 11
               Case 18-24586-LMI         Doc 5     Filed 11/23/18      Page 12 of 20



all of the employees and the general public may cause widespread employee anxiety and discord,

particularly because employees are earning disparate compensation. The Debtor’s policy has not

been to publicize each employee’s compensation to the other employees, to avoid these adverse

effects. For this reason, the Debtor seeks authority to file the Employee Schedule containing

personal, sensitive information under seal, and to provide a copy of the Schedule to the Office of

the United States Trustee.

       38.     I understand from counsel that Section 107(b) the Bankruptcy Code, as effectuated

through Rule 9018 of the Federal Rules of Bankruptcy Procedure, provides the mechanism though

which a bankruptcy court can, if justice so requires, protect an entity with respect to “commercial

information,” and that Local Rule 5003-1(D) provides the mechanism for the Court to authorize

the filing of papers under seal, such as the Employee Schedule. I further understand from counsel

that bankruptcy courts in this district have authorized the filing under seal of matters related to or

concerning the initial filing of chapter 11 bankruptcy cases, including the same materials as

requested herein. See, e.g., In re Adinath Corp., et al., Case No. 15-16885-LMI (Bankr. S.D. Fla.

April 17, 2015); In re Ruden McClosky, P.A., Case No. 11-40603-RBR (Bankr. S.D. Fla. Nov. 7,

2011); see also In re Cima Mtg. Bankers, Case No. 05-15121-RAM (Bankr. S.D. Fla. June 7,

2005) (order authorizing debtors to file list of 20 largest creditors, matrix, schedules and

statements of financial affairs under seal).

       39.     Accordingly, in the exercise of my business judgment, it is in the best interests of

the Debtor, its estate and creditors to be able to file the Employee Schedule Under seal and to

provide a copy to the Office of the United States Trustee.

E.     Debtor’s Emergency Motion for (A) Authority to (I) Maintain Bank Accounts and to
       Continue to Use Existing Bank Forms and Checks, and (II) Continue to Use Existing




                                                  12
               Case 18-24586-LMI          Doc 5     Filed 11/23/18      Page 13 of 20



        Cash Management System, and (B) Waiver of Certain Investment and Deposit
        Guidelines (the “Cash Management Motion”).

        40.     I understand from counsel that the U.S. Trustee has established certain operating

guidelines for debtors-in-possession in order to supervise the administration of Chapter 11 cases.

These guidelines require chapter 11 debtors to, among other things, close all existing bank

accounts and open new debtor-in-possession (“DIP”) bank accounts, establish one DIP account

for all estate monies required for the payment of taxes (including payroll taxes), maintain a

separate DIP account for cash collateral, and obtain checks for all DIP accounts that bear the

designation “debtor-in-possession,” the bankruptcy case number, and the type of account. These

requirements are designed to provide a clear line of demarcation between prepetition and

postpetition transactions and operations and to prevent the inadvertent postpetition payment of

prepetition claims. In the Cash Management Motion, the Debtor seeks a waiver of these

requirements so that its operations are not further disrupted by the need to alter the Debtor’s cash

management system.

        41.     Prior to the commencement of this Chapter 11 Case, in the ordinary course of its

business, the Debtor utilized three financial institutions to efficiently collect, transfer and disburse

funds generated on a daily basis from their operations (collectively, the “Bank Accounts”). A list

of the Debtor’s Bank Accounts and the amount on deposit in each such Bank Account as of

November 20, 2018 is set forth on Exhibit A attached to the Cash Management Motion.                  In

addition to checks, the Debtor also conducts banking transactions by debit, wire or ACH

payments, and other similar methods.

        42.     Through the utilization of the existing cash management system the Debtor is able

to facilitate cash forecasting and reporting, monitor collection and manage disbursement of funds,

and maintain control over the administration of the bank accounts required to effect the collection,


                                                   13
               Case 18-24586-LMI           Doc 5     Filed 11/23/18   Page 14 of 20



disbursement, and movement of cash.           The movement of funds through the Debtor’s cash

management system is illustrated in the chart attached as Exhibit “B” attached to the Cash

Management Motion.

        43.     The cash management system used by the Debtor constitutes an ordinary, usual,

and essential business practice. This system allows the Debtor to (a) control corporate funds

centrally, (b) ensure availability of funds when necessary, and (c) reduce administrative expenses.

        44.     The Debtor’s operation requires that the cash management system continues

during the pendency of this Chapter 11 Case. If the Debtor were required to adopt a new cash

management system, its operations would be severely disrupted, which would have an adverse

impact on the Debtor’s ability to finance its operations in the ordinary course and restructure its

financial affairs. Further, the establishment of new cash accounts and a new collection and

disbursement system would result in substantial additional costs to the Debtor’s bankruptcy estate.

Accordingly, maintenance of the existing cash management system is essential and in the best

interests of all creditors and other parties in interest.

        45.     The Debtor requests authority to maintain its existing bank accounts and cash

management system in accordance with its usual and customary practices to ensure a smooth

transition into chapter 11 with minimal disruption to operations.

        46.     The Debtor seeks a waiver of certain operating Guidelines established by the office

of the U.S. Trustee regarding cash management. For example, the Debtor seeks a waiver of the

requirements that it: (i) close all existing bank accounts; (ii) open new debtor in possession

(“DIP”) bank accounts; (iii) establish one DIP account for all estate monies required for the

payment of taxes (including payroll taxes); (iv) maintain a separate DIP account for cash

collateral; (v) obtain checks for all DIP accounts that bear the designation, “debtor in possession,”

the bankruptcy case number, and the type of account; and (vi) open a new set of books and records

                                                    14
               Case 18-24586-LMI          Doc 5     Filed 11/23/18   Page 15 of 20



as of the Petition Date. Closing and opening new bank accounts and books and records would

create unnecessary administrative burdens and hardship and would cause unnecessary expense,

utilization of resources, and delay. With the use of computer technology, it is now easy to

differentiate between pre- and post-petition transactions by date. The Debtor, in the ordinary

course of its business, uses many checks, invoices, stationery, and other business forms. By virtue

of the nature and scope of the business in which the Debtor is engaged and the numerous other

parties with whom the Debtor deals, the Debtor needs to use its existing bank accounts and

business forms without alteration or change. A substantial amount of time and expense would be

required in order to close and open new bank accounts and print new checks and other business

forms. Fulfillment of the requirement would likely delay payment of post-petition claims and

negatively affect operations. Accordingly, the Debtor requests that it be authorized to continue to

use its existing bank account and business forms and to maintain its existing business records.

        47.     I further understand that section 345 of the Bankruptcy Code and the U.S. Trustee

establishes certain requirements with respect to all deposits and investments of money of the

estate. The Debtor believes that the banks at which it maintains its accounts are financially stable

banking institutions, are FDIC insured and authorized depository pursuant to 11 U.S.C. § 345(b).

Additionally, as explained above, the Debtor’s Bank Accounts comprise an established cash

management system that the Debtor needs to maintain in order to ensure that collections and

disbursements from the Bank Accounts are not disrupted. The Debtor will note, in its records,

the date and time the chapter 11 petition was filed, and the records will reflect each post-petition

receipt and disbursement. Therefore, a waiver of the section 345 deposit guidelines would not

pose a risk to the Debtor’s estates nor its creditors.

        48.     The Debtor should be granted further relief from the Guidelines to the extent that

they require the Debtor to make all disbursements by check. In particular, the Guidelines require

                                                  15
               Case 18-24586-LMI         Doc 5    Filed 11/23/18     Page 16 of 20



that all receipts and all disbursements of estate funds be by check with a notation representing the

reason for the disbursement. Considering the complexity of the Debtor’s operations and the

ordinary course of companies in the same business as the Debtor, the Debtor must conduct

transactions by debit, wire, or ACH payments and other similar methods, as discussed above. In

addition, the Debtor receives a portion of its customer receipts through a variety of payment

sources such as, MoneyGram, PayNearMe, ACE Cash Express, debit cards, credit cards, check

by phone, online payments, and ACH. To deny the Debtor the opportunity to conduct transactions

by debit, wire or ACH payments or other similar methods would materially interfere with the

Debtor’s performance of its contracts and unnecessarily disrupt the Debtor’s business operations,

as well as create additional costs to the Debtor and destabilize its business operations and

adversely affect the prospects of the Debtor’s successful reorganization. Therefore, the Debtor

requests a waiver of this requirement.

       49.     The Debtor and I have been advised by counsel that the relief requested in the Cash

Management Motion has been granted in other large chapter 11 cases in this District. See, e.g.,

In re Goodman and Dominguez, Inc., et al., Case No. 17-17237-RAM (Bankr. S.D. Fla. July 7,

2017); In re Goodman and Dominguez, Inc., et al., Case No. 16-10056-RAM (Bankr. S.D. Fla.

Feb. 9, 2016); In re Adinath Corp., et al., Case No. 15-16885-LMI (Bankr. S.D. Fla. May 11,

2015); In re Florida Gaming Centers, Inc., Case No. 13-29597-RAM (Bankr. S.D. Fla. Oct. 7,

2013); In re TLO, LLC, Case No. 13-28053-PGH (Bankr. S.D. Fla. June 13, 2013). Accordingly,

in the exercise of my business judgment, it is in the best interests of the Debtor, its estate and

creditors to be granted the relief sought in the Cash Management Motion.

F.     Debtor’s Emergency Motion for Order (I) Authorizing the Debtor (A) To Use Cash
       Collateral on an Interim Basis Pursuant to 11 U.S.C. § 363, and (B) To Grant
       Adequate Protection in Connection Therewith Pursuant to 11 U.S.C. §§ 105, 361, 363



                                                 16
               Case 18-24586-LMI         Doc 5     Filed 11/23/18      Page 17 of 20



        and 507, and (II) Schedule a Final Hearing Under Bankruptcy Rule 4001(b) and 9014,
        and Local Rules 4001-2 and 9013-1(F) and (G) (the “Cash Collateral Motion”).

        50.    The Debtor has filed the Cash Collateral Motion to request that the Court enter an

interim order (the “Interim Order”) substantially in the form attached to the Cash Collateral

Motion as Exhibit “A” and a final order (the “Final Order”, together with the Interim Order,

collectively, the “Cash Collateral Orders”), pursuant to sections 105, 361, 363 and 507 of the

Bankruptcy Code, Bankruptcy Rule 2002, 4001(b) and 9014, Local Rules 4001-2 and 9013-1(F)

and (G), and the Guidelines (i) authorizing the Debtor to (a) use cash collateral, (ii) grant adequate

protection in connection therewith, and (iii) scheduling an emergency interim hearing and final

hearing on the Cash Collateral Motion.

        51.    I incorporate into this Section of the Declaration the statements made in Sections

D and E, above, regarding the debt structure regarding the Lenders which claim an interest in cash

collateral.

        52.    The Lenders are the only entity that can claim an interest in Cash Collateral.

Pursuant to the Loan Documents, the Lender assert a security interest in substantially all of the

Debtor’s assets to secure the obligations of NAL to the Lender. The Debtor proposes to use cash

collateral for working capital purposes. The Debtor will continue to use its cash on hand and any

cash generated from the operation of its business until such time as the Lender is either paid in

full, a plan is confirmed, the case is dismissed, or further order of the Court. As adequate protection

for the Debtor’s use of Cash Collateral, Lender shall receive, subject to the approval of this Court,

nunc pro tunc as of the commencement of the Debtor’s Chapter 11 Case, adequate protection for

the use of cash collateral in accordance with sections 361(2) and 363(e) of the Bankruptcy Code,

in the form of a replacement lien on and in all property of the Debtor acquired or generated after

the Petition Date, but solely to the same extent and priority, and of the same kind and nature, as


                                                  17
               Case 18-24586-LMI         Doc 5     Filed 11/23/18     Page 18 of 20



the Lenders have duly perfected security interests in the property of the Debtor securing the

prepetition obligations to the Lender under the Loan Documents. No additional liens, other than

the replacement lien, will be provided to the Lender.

       53.     I am informed by counsel that the foregoing disclosures are provided in

conformance with the requirements of Bankruptcy Rule 4001(b), Local Rules 4001-2, 9013-1(F)

and (G), and that through the Cash Collateral Motion the Debtor seeks to utilize cash collateral in

order to maintain its business. The Debtor’s request for use of cash collateral is meant to cover

the its essential expenses contained in the Budget, and to ensure successful operations to allow

the Debtor to expeditiously proceed through this Chapter 11 Case. Those expenses include

payment of wages, taxes, insurance and other expenses that are needed to perform under the

Debtor’s commercial business. The Debtor requests the use of the cash collateral through the time

that the Lender is paid in full, the Debtor emerges from chapter 11 under a confirmed plan or

further order of the Court. Unless authorized to use the cash received in the ordinary course of

business, the Debtor will be unable to remain in business.

       54.     I am informed by counsel that, pursuant to Bankruptcy Rule 4001(b)(2), a final

hearing on a motion to use cash collateral may not be commenced earlier than 14 days after service

of such motion. Upon request, however, the Court is empowered to conduct a preliminary

expedited hearing on the motion and authorize the use of cash collateral to the extent “necessary

to avoid immediate and irreparable harm to the estate pending a final hearing.” Bankruptcy Rule

4001(b)(2). I believe that it is essential to the continued operation of the Debtor’s business that it

be authorized by this Court to use cash collateral as set forth in the Interim Order pending the

final hearing on the Cash Collateral Motion. Unless the Cash Collateral Motion is approved on an

interim basis, the Debtor will be unable to pay its suppliers and satisfy its customer obligations or

pay its employees which would have a devastating effect on the Debtor’s operations, customer

                                                  18
               Case 18-24586-LMI          Doc 5     Filed 11/23/18       Page 19 of 20



base and revenues. Thus, funds are urgently needed to meet all of the Debtor’s working capital

and other liquidity needs. In the absence of immediate relief, the Debtor’s attempt to continue its

business in the ordinary course will be immediately and irreparably jeopardized.

        55.     Such interim relief is essential to enable the Debtor to fulfill its existing obligations,

as specifically detailed in the Budget. These sums will be required to pay employees, and other

operating expenses that are the very minimum necessary for the Debtor to continue as a going

concern for the benefit of all of its creditor constituencies, including the Lenders. If the Debtor is

unable to use cash collateral or obtain such additional liquidity, it will not be able to meet essential

obligations thereby forcing a shutdown of its operations. Accordingly, I believe that the Debtor

and its creditors face a substantial risk of immediate and irreparable harm if the relief sought in

the Cash Collateral Motion is not permitted on an interim as well as final basis. For all of these

reasons, I believe that the relief requested in the Cash Collateral Motion will inure to the benefit

of the Debtor, its estate, creditors and all other interested parties. Accordingly, in the exercise of

my business judgment, it is in the best interests of the Debtor, its estate and creditors to be granted

the relief sought in the Cash Collateral Motion.

                       IV.     DEBTOR’S OBJECTIVES IN THIS CASE

        56.     The primary purpose of the filing of this Chapter 11 Case is to restructure its

financial affairs for the benefit of its customers, secured creditors, employees, vendors, and other

unsecured creditors and continue operating post-bankruptcy. Through the First Day Motions

described above and other motions and applications the Debtor intends to file shortly after the

Petition Date, the Debtor hopes to minimize any adverse effects that this Chapter 11 Case might

otherwise have on its business. For all of these reasons, I respectfully request that this Court grant

the relief requested in each of the First Day Motions filed concurrently herewith.



                                                   19
Case 18-24586-LMI   Doc 5   Filed 11/23/18   Page 20 of 20
